Exhibit 10.12

RESTRICTED STOCK UNIT GRANT AGREEMENT

THIS AGREEMENT, made as of this             day of             ,             ,
(the “Agreement”) between UNDER ARMOUR, INC. (the “Company”) and
            (the “Grantee”).

WHEREAS, the Company has adopted the Amended and Restated 2005 Omnibus Long-Term
Incentive Plan as amended by Amendment Number One (the “Plan”), attached hereto
as Attachment A or otherwise delivered or made available to Grantee, to promote
the interests of the Company and its stockholders by providing the Company’s key
employees and others with an appropriate incentive to encourage them to continue
in the employ of the Company and to improve the growth and profitability of the
Company; and

WHEREAS, the Plan provides for the Grant to Grantees in the Plan of restricted
share units for shares of Stock of the Company;

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter set forth, the parties hereto hereby agree as follows:

1. Investment. The Grantee represents that the Restricted Stock Units (as
defined herein) are being acquired for investment and not with a view toward the
distribution thereof.

2. Grant of Restricted Stock Units. Pursuant to, and subject to, the terms and
conditions set forth herein and in the Plan, and further subject to the approval
by the Company’s stockholders of Amendment Number One to the Plan, the Company
hereby grants to the Grantee an award of Restricted Stock Units for
            shares of Stock of the Company (collectively, the “Restricted Stock
Units”). The Purchase Price for the Restricted Stock Units shall be paid by the
Grantee’s services to the Company.

3. Grant Date. The Grant Date of the Restricted Stock Units hereby granted is
            ,             .

4. Incorporation of the Plan. All terms, conditions and restrictions of the Plan
are incorporated herein and made part hereof as if stated herein. If there is
any conflict between the terms and conditions of the Plan and this Agreement,
the terms and conditions of this Agreement, as interpreted by the Board, or a
Committee thereof, shall govern. Unless otherwise indicated herein, all
capitalized terms used herein shall have the meanings given to such terms in the
Plan.

5. Vesting and Delivery Date. The Restricted Stock Units shall vest as follows
provided the Grantee remains employed by the Company on each such date:

(a) (a) Forty percent (40%) of the Restricted Stock Units (rounded down to the
nearest whole share) shall vest if the combined Operating Income for the Company
for 2013 and 2014 is equal to or greater than $            million but less than
$            million, with 50% of such number of Restricted Stock Units vesting
on February 15, 2015 and 50% of such number of Restricted Stock Units vesting on
February 15, 2016; OR

(b) Eighty percent (80%) of the Restricted Stock Units (rounded down to the
nearest whole share) shall vest if the combined Operating Income for the Company
for 2013 and 2014 is equal to or greater than $            million but less than
$            million, with 50% of such number of Restricted Stock Units vesting
on February 15, 2015 and 50% of such number of Restricted Stock Units vesting on
February 15, 2016; OR

(c) All of the Restricted Stock Units shall vest if the combined Operating
Income for the Company for 2013 and 2014 is equal to or greater than
$            million, with 50% of such number of Restricted Stock Units vesting
on February 15, 2015 and 50% of such number of Restricted Stock Units vesting on
February 15, 2016.



--------------------------------------------------------------------------------

As used in this Section 5, the term “Operating Income” shall mean the Company’s
income from operations as reported in the Company’s audited financial statements
prepared in accordance with generally accepted accounting principles excluding
the impact of any generally accepted accounting principle changes implemented
after the date hereof.

Notwithstanding the foregoing, (i) in the event that the Grantee’s employment is
terminated on account of the Grantee’s death or Disability at any time, all
unvested Restricted Stock Units not previously forfeited shall immediately vest
on such date of termination and (ii) in the event of a Change in Control, all
unvested Restricted Stock Units not previously forfeited shall vest on such
Change in Control. On the first business day after each vesting date, the
Company shall deliver to Grantee the shares of stock to which the Restricted
Stock Units relate, provided, however, that if the shares of stock would
otherwise vest during a period in which Grantee is (i) subject to a lock-up
agreement restricting Grantee’s ability to sell the shares in the open market or
(ii) restricted from selling the shares in the open market because Grantee is
not then eligible to sell under the Company’s insider trading or similar plan as
then in effect (whether because a trading window is not open or Grantee is
otherwise restricted from trading), delivery of the shares will be delayed until
the first date on which Grantee is no longer prohibited from selling the shares
due to a lock-up agreement or insider trading or similar plan restriction.

6. Forfeiture. Subject to the provisions of the Plan and Section 5 of this
Agreement, with respect to the Restricted Stock Units which have not become
vested on the date the Grantee’s employment is terminated, the Award of
Restricted Stock Units shall expire and such unvested Restricted Stock Units
shall immediately be forfeited on such date.

7. Employment Confidentiality Agreement. As a condition to the grant of the
Restricted Stock Units, Grantee shall have executed and become a party to the
Employee Confidentiality, Non-Competition and Non-Solicitation Agreement by and
between Grantee and the Company (the “Confidentiality, Non-Compete and
Non-Solicitation Agreement”) attached hereto as Attachment B.

8. No Shareholder Rights. Grantee does not have any rights of a shareholder with
respect to the Restricted Stock Units. No dividend equivalents will be earned or
paid with regard to the Restricted Stock Units.

9. Delays or Omissions. No delay or omission to exercise any right, power, or
remedy accruing to any party hereto upon any breach or default of any party
under this Agreement, shall impair any such right, power or remedy of such party
nor shall it be construed to be a waiver of any such breach or default, or an
acquiescence therein, or of any similar breach or default thereafter occurring
nor shall any waiver of any single breach or default be deemed a waiver of any
other breach or default theretofore or thereafter occurring. Any waiver, permit,
consent or approval of any kind or character on the part of any party of any
breach or default under this Agreement, or any waiver on the part of any party
or any provisions or conditions of this Agreement, shall be in writing and shall
be effective only to the extent specifically set forth in such writing.

10. Integration. This Agreement and the Plan contain the entire understanding of
the parties with respect to its subject matter. There are no restrictions,
agreements, promises, representations, warranties, covenants or undertakings
with respect to the subject matter hereof other than those expressly set forth
herein and in the Plan. This Agreement and the Plan supersede all prior
agreements and understandings between the parties with respect to its subject
matter.



--------------------------------------------------------------------------------

11. Withholding Taxes. Grantee agrees, as a condition of this grant, that
Grantee will make acceptable arrangements to pay any withholding or other taxes
that may be due as a result of vesting in Restricted Stock Units or delivery of
shares acquired under this grant. Grantee may elect to satisfy such obligations,
in whole or in part, by causing the Company to withhold shares of Stock
otherwise issuable to the Grantee as provided under the Plan In the event that
the Company determines that any federal, state, local, municipal or foreign tax
or withholding payment is required relating to the vesting in Restricted Stock
Units or delivery of shares arising from this grant, the Company shall have the
right to require such payments from Grantee in the form and manner as provided
in the Plan.

12. Data Privacy. In order to administer the Plan, the Company may process
personal data about Grantee. Such data includes but is not limited to the
information provided in this Agreement and any changes thereto, other
appropriate personal and financial data about you such as home address and
business address and other contact information, payroll information and any
other information that might be deemed appropriate by the Company to facilitate
the administration of the Plan. By accepting this grant, Grantee gives explicit
consent to the Company to process any such personal data. Grantee also gives
explicit consent to the Company to transfer any such personal data outside the
country in which Grantee works or is employed, including, with respect to
non-U.S. resident Grantees, to the United States, to transferees who shall
include the Company and other persons who are designated by the Company to
administer the Plan.

13. Electronic Delivery. The Company may choose to deliver certain statutory
materials relating to the Plan in electronic form. By accepting this grant
Grantee agrees that the Company may deliver the Plan prospectus and the
Company’s annual report to Grantee in an electronic format. If at any time
Grantee would prefer to receive paper copies of these documents, as Grantee is
entitled to receive, the Company would be pleased to provide copies. Grantee
should contact             to request paper copies of these documents.

14. Counterparts; Electronic Signature. This Agreement may be executed in two or
more counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument. This Agreement may be signed by
the Company through application of an authorized officer’s signature, and may be
signed by Grantee through an electronic signature.

15. Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Maryland, without regard to
the provisions governing conflict of laws.

16. Grantee Acknowledgment. The Grantee hereby acknowledges receipt of a copy of
the Plan. The Grantee hereby acknowledges that all decisions, determinations and
interpretations of the Board, or a Committee thereof, in respect of the Plan,
this Agreement and this Award of Restricted Stock Units shall be final and
conclusive.

The Company has caused this Agreement to be duly executed by its duly authorized
officer and said Grantee has hereunto signed this Agreement on the Grantee’s own
behalf, thereby representing that the Grantee has carefully read and understands
this Agreement and the Plan as of the day and year first written above.

 

UNDER ARMOUR, INC. By:  

 

GRANTEE

 



--------------------------------------------------------------------------------

Attachment A

[Part of Attachment A, the Under Armour, Inc. Amended and Restated 2005 Omnibus
Long-Term Incentive Plan, was previously filed with the Company’s Form 10-Q for
the quarterly period ending March 31, 2009 as Exhibit 10.01]

Amendment One to the Under Armour, Inc.

Amended and Restated 2005 Omnibus Long-Term Incentive Plan

WHEREAS, Under Armour Inc. (the “Company”) has established the Under Armour,
Inc. Amended and Restated 2005 Omnibus Long-Term Incentive Plan Inc., effective
November 18, 2005 (the “Plan”);

WHEREAS, the Company’s Board of Directors (the “Board”) has the authority under
Section 5.2 of the Plan to amend the Plan; and

WHEREAS, the Board desires to amend the Plan to include certain provisions
required for performance awards to constitute “performance-based compensation”
under Section 162(m) of the Internal Revenue Code of 1986, as amended.

NOW, THEREFORE, pursuant to the power of amendment set forth in the Plan, the
Plan is hereby amended as follows effective as of the date hereof:

1. By adding the following new Section 17:

“17. TERMS AND CONDITIONS OF PERFORMANCE AWARDS

17.1. Performance Awards.

“Performance Award” means an Award made subject to the attainment of performance
goals (as described in Section 17.3) over a performance period established by
the Committee in its discretion.

17.2. Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of any
Award, and the timing thereof, may be subject to such performance conditions as
may be specified by the Committee. The Committee may use such business criteria
and other measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to adjust the amounts
payable under any Award subject to performance conditions, except as limited
under Sections 17.3 hereof in the case of a Performance Award intended to
qualify under Code Section 162(m).



--------------------------------------------------------------------------------

17.3. Performance Awards Qualifying as Performance-Based Compensation.

If and to the extent that the Committee determines that an Award to be granted
to a Grantee should qualify as “performance-based compensation” for purposes of
Code Section 162(m), the grant, exercise and/or settlement of such Performance
Award shall be contingent upon achievement of pre-established, objective
performance goals and other terms set forth in this Section 17.3.

17.3.1. Performance Goals Generally.

The performance goals for such Performance Awards shall consist of one or more
business criteria and a targeted level or levels of performance with respect to
each of such criteria, as specified by the Committee consistent with this
Section 17.3. Performance goals shall be objective and shall otherwise meet the
requirements of Code Section 162(m) and regulations thereunder. A performance
goal is objective if a third party having knowledge of the relevant facts could
determine whether the goal is met. The Committee may determine that such
Performance Awards shall be granted, exercised and/or settled upon achievement
of any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
Awards. Performance goals may differ for Performance Awards granted to any one
Grantee or to different Grantees.

17.3.2. Business Criteria.

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries or business units of the
Company (except with respect to the total stockholder return and earnings per
share criteria), shall be used exclusively by the Committee in establishing
performance goals for such Performance Awards: (1) total stockholder return;
(2) such total stockholder return as compared to total return (on a comparable
basis) of a publicly available index such as, but not limited to, a Standard &
Poor’s stock index; (3) net revenues; (4) net income; (5) earnings per share;
(6) income from operations; (7) operating margin; (8) gross profit; (9) gross
margin; (10) pretax earnings; (11) earnings before interest expense, taxes,
depreciation and amortization; (12) return on equity; (13) return on capital;
(14) return on investment; (15) return on assets; (16) working capital;
(17) free cash flow; and (18) ratio of debt to stockholders’ equity.

17.3.3. Timing for Establishing Performance Goals.

Performance goals shall be established in writing by the Committee not later
than 90 days after the beginning of any performance period applicable to such
Performance Awards, provided that the outcome is substantially uncertain at the
time the Committee actually establishes the goal and provided that it is
established at or before 25 percent of the performance period has elapsed, or at
such other date as may be required or permitted for “performance-based
compensation” under Code Section 162(m).



--------------------------------------------------------------------------------

17.3.4. Settlement of Performance Awards; Other Terms.

Settlement of such Performance Awards shall be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce (but not increase) the amount of a settlement otherwise to be
made in connection with such Performance Awards. The Committee shall specify the
circumstances in which such Performance Awards shall be paid or forfeited in the
event of termination of Service by the Grantee prior to the end of a performance
period or settlement of Performance Awards.

17.3.5. Committee Certification.

The Committee must certify in writing prior to payment of, or other event that
results in the inclusion of income (for example, the vesting of Restricted
Stock) from, the related compensation that the performance goals and any other
material terms were in fact satisfied. Approved minutes of the Committee meeting
in which the certification is made shall be treated as a written certification.

17.3.6. Annual Share Limits.

Section 4 sets forth the maximum number of shares of Stock with respect to which
Options or Stock Appreciation Rights may be granted pursuant to the Plan in any
calendar year to any one Service Provider. Subject to adjustment as provided in
Section 15 hereof, the maximum number of shares of Stock that may be granted to
any one Service Provider under a Performance Award, other than an Option or
Stock Appreciation Right, in any calendar year shall be 500,000.

17.4. Written Determinations.

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards, and the achievement of performance goals relating to
Performance Awards shall be made in writing in the case of any Award intended to
qualify under Code Section 162(m). To the extent permitted by Code
Section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards.

17.5. Status of Section 17.3 Awards Under Code Section 162(m).

It is the intent of the Company that Performance Awards under Section 17.3
hereof shall constitute “qualified performance-based compensation” within the
meaning of Code Section 162(m) and regulations thereunder. Accordingly, the
terms of Section 17.3 and other terms used therein, shall be interpreted in a
manner consistent with Code Section 162(m) and regulations thereunder. If any
provision of the Plan or any agreement relating to such Performance Awards does
not comply or is inconsistent with the requirements of Code Section 162(m) or
regulations thereunder, such provision shall be construed or deemed amended to
the extent necessary to conform to such



--------------------------------------------------------------------------------

requirements. In addition, in the event that changes are made to Code
Section 162(m) to permit greater flexibility with respect to any Performance
Awards, the Committee may make any adjustments to the process described in
Section 17.3 it deems appropriate.”

2. Except as hereinabove amended and modified, the Plan shall remain in full
force and effect.



--------------------------------------------------------------------------------

Attachment B

[Attachment B, the Employee Confidentiality, Non-Competition and
Non-Solicitation Agreement by and between certain executives and the Company,
has been separately filed; see Exhibit 10.14 of the Company’s 2011 Form 10-K and
Exhibit 10.03 of the Company’s Form 10-Q for the quarterly period ended
March 31, 2011.]